Citation Nr: 0308542	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 until 
September 1945.  He died on July [redacted], 1997.  At the time of 
death, service connection was in effect for major 
depression-rated 50 percent disabling.  The appellant is his 
widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a December 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, which denied her claim 
for DIC benefits under the provisions of 38 U.S.C.A. § 1151.


FINDINGS OF FACT

1.  The veteran died in July 1997 at the age of 74 from acute 
renal failure due to dehydration.  

2.  A VA medical specialist reviewed the evidence in this 
case in February 2002 and concluded that VA treatment did not 
cause or contribute to the veteran's death.  There are no 
medical opinions contradicting the VA medical specialist's 
opinion.




CONCLUSION OF LAW

The criteria have not been met for DIC due to death resulting 
from VA medical treatment under 38 U.S.C. § 1151.  38 
U.S.C.A. §§ 1151, 1720 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
a medical opinion where necessary to decide a case, and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and the June 2001 Remand have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.



VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO made 
satisfactory efforts to ensure that all relevant evidence was 
obtained and associated with the claims file.  The claims 
file contains the veteran's service medical records (SMRs), 
his post-service medical records-including the complete 
records of his terminal hospitalization, and his death 
certificate.  There do not appear to be any outstanding 
records.

Notwithstanding the fact that this issue was developed by the 
RO before the VCAA was enacted, the Board finds that VA's 
duty to assist the appellant in the development of her claim 
has been fulfilled and that the other pertinent provisions of 
the VCAA have been effectively satisfied by actions taken by 
the RO and by the Board.  The appellant was given the 
opportunity to provide oral testimony in support of the 
claim, which she did in November 2000.  The Board remanded 
this case in June 2001 for additional evidentiary 
development, to include obtaining a medical opinion 
addressing the appellant's allegations pursuant to her 38 
U.S.C.A. § 1151 claim.  This was accomplished.  Neither the 
appellant nor her representative have identified any 
additional evidence and/or requested that such be obtained.  

The requirements of the VCAA have been met.  The appellant 
has been informed of what documents the VA would get and what 
she should provide.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  Every possible avenue of assistance has 
been explored, and the appellant has had ample notice of what 
might be required or helpful to her case.  Thus, further 
remand, delay, or notice would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Finally, there is no prejudice to the 
appellant in deciding her claim on the merits, because she 
has been told what the requirements are to establish her 
claim and has been provided sufficient opportunity to present 
evidence meeting those requirements.  She has had the 
assistance of the RO to develop every possible source of 
evidence or information that might substantiate her claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the most recent notice letter sent in November 2002 the 
appellant was again informed as to what evidence she must 
obtain and what evidence VA would obtain or assist in 
obtaining.  As there is no additional evidence that needs to 
be obtained, there is no need for any more specific notice to 
the appellant than has already been provided.  See e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Therefore, the claim is ready for appellate 
review.

The appellant's claim for compensation is premised on 38 
U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death by reason 
of VA hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  Subsequent 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  See VAOPGCPREC 
40-97 (Dec. 31, 1997).



Because the appellant's claim for DIC was filed immediately 
after the veteran's death in July 1997, the version of § 1151 
that is applicable here is the 
pre-amendment (i.e., pre-October 1, 1997) version.  See Pub. 
L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).  
So a showing of VA fault or negligence is not required.  But 
in determining whether additional disability exists as a 
result of the VA medical or surgical treatment in question, 
the veteran's physical condition prior to the medical or 
surgical treatment will be compared to his subsequent 
physical condition.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  And in further determining whether such additional 
disability resulted from the VA medical or surgical 
treatment, it will be necessary to show that his additional 
disability is actually the result of such treatment, and not 
merely coincidental therewith.  Compensation is not payable 
if the additional disability or death results from the 
continuance or natural progress of the disease or injury for 
which the training, treatment, or hospitalization was 
authorized.  38 C.F.R. § 3.358(b)(1),(2) (2002).  

Nursing home care furnished under section 1720 of title 38, 
of the United States Code, is not hospitalization within the 
meaning of this section.  Such a nursing home is an 
independent contractor and, accordingly, its agents and 
employees are not to be deemed agents and employees of the 
VA.  If additional disability results from medical or 
surgical treatment or examination through negligence or other 
wrongful acts or omissions on the part of such a nursing 
home, its employees, or its agents, entitlement does not 
exist under this section unless there was an act or omission 
on the part of the VA independently giving rise to such 
entitlement and such acts on the part of both proximately 
caused the additional disability.  38 C.F.R. § 3.358 (c) (6) 
(2002).



At the time of his death, the veteran was service connected 
for major depression, rated as 50 percent disabling.  But he 
was also receiving ongoing treatment at VA facilities for 
nonservice-connected medical (as opposed to mental) 
disorders.  His claims folder contains numerous clinical 
records pertaining to the events surrounding and leading up 
to his death in July 1997.  

A review of these records indicates the appellant brought the 
veteran to the Lebanon, Pennsylvania, VA Medical Center 
(VAMC) in April 1997-stating that she was unable to manage 
him at home due to problems, which included agitation and 
verbal aggressiveness.  He was admitted to the inpatient 
psychiatric service on the gero-psychiatry nursing home ward.  
During the course of his hospitalization, it was noted that 
from a psychiatric standpoint he was quite stable, but that 
medically he had difficulties, including an episode of 
respiratory distress.  Prior to discharge, it was recorded 
that it was clear that he would require nursing home care.  

The social work service at the Lebanon VAMC wrote the 
appellant on June 16, 1997, notifying her of the veteran's 
impending nursing home placement and advising that VA agreed 
to pay the cost of his care for as long as his service-
connected condition warranted nursing home care.  She was 
told that while under VA contract, the veteran's care would 
be carefully monitored by VA.  He was transferred to the 
Lancashire Hall Nursing Home on June 17, 1997, with diagnoses 
of vascular dementia, congestive heart failure, chronic 
obstructive pulmonary disease, left hemiparesis, glaucoma, 
dysthymia and depression.  It was noted that his medical 
problems continued, but that he was stable on medication, and 
as long as he received oxygen by nasal cannula at three 
liters per minute.  He was not prescribed any psychotropic 
medication.



Subsequent daily clinic notes from the Lancashire Nursing 
Home dating from June 18, 1997, indicate that the veteran 
proved to be a fractious patient, to include being verbally 
abusive at times.  He frequently took off his oxygen, and 
refused to eat or take medication.  On July 1, 1997, it was 
recorded that the appellant wanted him sent to the VA for 
medical evaluation.  It was noted that a physician would be 
contacted the following day for possibility of admission to 
the VA on account of the veteran being unstable, his refusing 
to eat, confusion, depression, and the family's concern.  
Admission to the VA was ordered by the facility's physician.  
The veteran was transferred by ambulance to the Lebanon VAMC 
on July 2, 1997, and admitted to intensive care.  Upon 
admission, he was noted to be hostile, grossly dehydrated and 
in acute distress.  The nursing home assistant stated that he 
had begun losing his appetite approximately two weeks prior 
on June 28, 1997, and that he had stopped eating and 
drinking.  His condition had worsened until it had reached 
the point where he was brought to the Lebanon VA on July 2, 
1997.  

It was reported that while at the VAMC treatment of his 
dehydration progressed well until July 4, 1997 when he began 
experiencing some respiratory failure.  During the course of 
his hospital stay it was noted that with respect to the 
acute renal failure he was put on dopamine continuous drip to 
improve renal output without improvement.  Since it was felt 
that this was partly secondary to his decreased cardiac 
output, he was put on dobutamine.  However, his condition 
continued to deteriorate with renal failure, and he died on 
July [redacted], 1997.  The cause of death on the death certificate 
was noted to be acute renal failure due to or as a 
consequence of dehydration.

During a RO hearing in November 2000, the appellant testified 
that that she visited her husband daily and noticed that he 
refused to eat and that his condition was also aggravated by 
his not being on oxygen as required.  She testified that she 
brought this to the attention of the nursing staff.  The 
appellant testified that the VA contract nursing home did not 
properly monitor or provide adequate treatment, which 
hastened the demise of the veteran.  She also testified that 
that since the VA entered into a contract agreement with the 
nursing home that there was at least some responsibility on 
VA's part regarding treatment and medical decision-making at 
the contract nursing home.

As a result of its August 2001 remand, the Board obtained a 
VA medical opinion dated in February 2002 from the VAMC.  The 
examiner reviewed the clinical records and noted the 
veteran's medical history and hospitalization at the 
Lancashire Nursing Home in June 1997.  The examiner concluded 
that the care was not properly given to the veteran's 
presenting condition at the Lancashire Nursing Family.  The 
examiner specifically noted that there was no adequate 
documentation regarding inputs and outputs or daily weights 
even though the veteran had not been eating or drinking most 
of the time.  The examiner also noted that more could have 
been done at the nursing facility to stave off dehydration 
and that the nursing staff should have noticed the 
dehydration sooner.  The examiner explained that, 
although poor oral intake was documented, there was no 
evidence that this was communicated to the physician until 
July 2, 1997.  Thus, the veteran's subsequent transfer back 
to the VA hospital was delayed as he was grossly dehydrated 
at the time of admission.  The examiner then concluded, 
however, that the treatment of the veteran's dehydration from 
the VA facility was proper.  The examiner also concluded that 
even if the veteran had been re-hospitalized earlier that 
death would have resulted, regardless of treatment, because 
of his many co-morbid conditions including chronic renal 
insufficiency, congestive heart failure, cerebral vascular 
accident, chronic obstructive pulmonary disease, and 
depression.  The examiner went on to indicate the veteran's 
death was a natural progression of his impairments and that 
considering all his co-morbid conditions, early hydration may 
not have significantly prolonged his life although proper 
hydration is always important.  

In the case at hand, the appellant essentially contends that 
the veteran's death was hastened, if not caused, by failure 
of both the contract nursing home and the VAMC to monitor and 
control both his eating and drinking.

The evidence establishes that VA had a contract with 
Lancashire Nursing Home.  However as noted previously, 
Lancashire is an independent contractor and the regulations 
by implication have established that it is not the intent of 
the statute to have independent contractors covered by the 
provisions of 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.358(c)(6).

In addition, a physician has reviewed all of the evidence of 
record and rendered a medical opinion that the treatment that 
the veteran received from the VA facility was appropriate.  
The examiner also concluded that even if the veteran had been 
re-hospitalized earlier that death would have resulted 
regardless of treatment because of the veteran's many co-
morbid conditions.  More importantly, the examiner also 
concluded that the veteran's death was a natural progression 
of his impairments and that early hydration may not have 
significantly prolonged his life.  The file does not contain 
any competent medical evidence or opinion in which a contrary 
conclusion was reached.

The Board cannot reject medical evidence, or reach an 
opposite conclusion, based solely on its own unsubstantiated 
opinion; the Board must support any medical conclusions 
through citation to independent medical evidence in the 
record or to citation of learned treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the only 
evidence to refute the February 2002 VA medical opinion is 
the appellant's own contentions and those of her daughter, a 
pediatric nurse.  Nothing on file shows that the appellant 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions are insufficient to refute the conclusions of the 
February 2002 VA medical opinion.

However, the Court has discussed the probative value to be 
placed on statements prepared by nurses, finding generally 
that a nurse's statement has probative value.  See Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Goss v. Brown, 9 Vet. 
App. 109, 114-15 (1996); see also Williams v. Brown, 4 Vet. 
App. 270, 273 (1993) (nurse's statement may constitute 
competent medical evidence where the nurse has specialized 
knowledge regarding the area of medicine or participated in 
treatment).  While it is undisputed that the appellant's 
daughter is a nurse, and thus has some medical expertise, the 
Board does not find an adequate foundation in the current 
record to establish her expertise to provide competent 
evidence as to whether VA treatment resulted in additional 
disability and subsequent death of the veteran.

This holding is consistent with the Court's decision in 
LeShore v. Brown, 8 Vet. App. 406 (1995), in which it was 
held that a medical professional is not competent to opine as 
to matters outside the scope of his or her expertise.  While 
the Board does not doubt the qualifications of the 
appellant's daughter as a nurse, there is no evidence in the 
record, which establishes that she has special knowledge 
other than in pediatrics.  Her opinion, therefore, does not 
constitute probative medical evidence concerning the specific 
issue in this particular appeal because she needs training 
and expertise in an entirely different branch of medicine.

Despite the appellant's and her daughter's contentions that 
the failure of the physicians to treat the veteran's 
dehydration sooner caused his ultimate demise, the Board 
places greater weight on the opinion of the medical expert.  
Specifically, the Board is persuaded by the February 2002 
opinion, which specifically addressed the issue of whether it 
was as likely as not that the veteran's death resulted from 
VA treatment.  Given that the February 2002 report was 
rendered to address the exact issue on appeal, the Board 
places greater weight on the reviewing VA examiner's medical 
opinion.

In deciding whether the veteran's death was due to the 
treatment (or lack thereof) received at the VA facility in 
question, it is the Board's responsibility to weigh the 
evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  See Schoolman v. West, 12 Vet. App. 
307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
That responsibility is particularly difficult when medical 
opinions diverge.  And as alluded to earlier, the Board is 
mindful that it cannot make its own independent medical 
determination and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here 
though, for the reasons stated, there are.

The preponderance of the evidence is against the appellant's 
claim for DIC due to death resulting from VA medical 
treatment under 38 U.S.C. § 1151.  So the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 3.102; 
Alemany v. Derwinski, 9 Vet. App. 518, 519 (1996).


ORDER

DIC pursuant to 38 U.S.C.A. § 1151 based on a claim that the 
veteran's death resulted from treatment at VA medical 
facilities is denied.



____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


